In an action to recover a chattel and money damages for breach of contract, defendants appeal from an order of the Supreme Court, Nassau County (Becker, J.), entered July 13, 1982, which granted plaintiff’s motion to confirm an ex parte order of seizure and denied defendants’ cross motion to vacate the order. Order affirmed, with costs. Whatever the deficiencies in the affidavit supporting the order of seizure, the Town of North Hempstead sustained its burden of proof on its motion for confirmation, and there is no basis for vacatur of the order of seizure at this time. Titone, J. P., Lazer, Thompson and O’Connor, JJ., concur.